Citation Nr: 9925090
Decision Date: 04/16/99	Archive Date: 09/09/99

DOCKET NO. 97-18 686               DATE 

On appeal from the Department of Veterans Affairs Medical and
Regional Office Center in Sioux Falls, South Dakota

THE ISSUE

Entitlement to an increased evaluation for calcific tendonitis of
the right shoulder, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1969 to April
1973.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an April 1997 rating decision of the Department of
Veterans Affairs (VA) Medical and Regional Office in Sioux Falls,
South Dakota (RO) which increased the evaluation for the veteran's
calcific tendonitis of the right shoulder from 0 to 10 percent
disabling.

FINDING OF FACT

The veteran's calcific tendonitis of the right shoulder does not
cause limitation of motion of the arm at shoulder level.

CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 percent
for calcific tendonitis of the right shoulder have not been met. 38
U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.3, 4.7, 4.40, 4.45,
4.71a, Diagnostic Codes 5003, 5024, 5201 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for his calcific
tendonitis of the right shoulder should be increased to reflect
more accurately the severity of his symptomatology. As a
preliminary matter, it is noted that the veteran's claim alleges an
increase in severity of the service-connected disability, and is
therefore a well-grounded claim for an increased evaluation. See
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v.
Derwinski, 2 Vet. App. 629, 632 (1992). In addition,

- 2 - 

the Board is satisfied that the record contains all evidence
necessary for an equitable disposition of this appeal on a
schedular basis, and to that extent, that the RO has fulfilled its
duty to assist the veteran in developing the facts pertinent to his
claim.

Disability evaluations are determined by evaluating the extent to
which a veteran's service-connected disability adversely affects
his ability to function under the ordinary conditions of daily
life, including employment, by comparing his symptomatology with
the criteria set forth in the Schedule for Ratings Disabilities
(rating schedule). 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.1,
4.2, 4.10 (1998). If two evaluations are potentially applicable,
the higher evaluation will be assigned if the disability picture
more nearly approximates the criteria required for that evaluation;
otherwise, the lower rating will be assigned. 38 C.F.R. 4.7 (1998).

The veteran was granted service connection for calcific tendonitis
of the right shoulder in July 1975, rated as 0 percent disabling.
In September 1996, he requested an increased evaluation, and in
April 1997, the evaluation was raised to 10 percent. The veteran
has also filed claims for service connection for carpal tunnel
syndrome and multiple joint arthritis as secondary to calcific
tendonitis of the right shoulder, both of which have been denied.
Therefore, the only clinical findings relevant to this claim are
those that have been attributed to the veteran's right shoulder
tendonitis.

The veteran asserts that his right shoulder calcific tendonitis
causes pain when he raises his arm and inhibits his ability to
perform simple activities such as lifting his shoes from the floor,
pulling down a window or hammering. During his August 1997 hearing
at the RO, he emphasized that he was unable to perform the two jobs
for which he has training, welding and the nursery business, due to
pain. He stated during his November 1997 VA examination that his
shoulder recently has caused consistent pain. He states that the
pain is alleviated somewhat by medication.

Because there is no rating specifically for calcific tendonitis,
the veteran's disability is rated under the analogous listing of
tenosynovitis, listed at Diagnostic Code (DC)

- 3 - 

5024. 38 C.F.R. 4.20 (1998). A disability evaluated pursuant to DC
5024 will be rated under either DC 5003, for arthritis or DC 5201
for loss of motion of the shoulder. 38 C.F.R. 4.71 a, DC 5024
(1998). Under DC 5003, a disability should be rated under the
diagnostic codes for the specific joint involved, unless the
limitation of motion of the joint is noncompensable under such
codes, in which case a 10 percent evaluation is assigned for the
limitation of motion of a major joint. 38 C.F.R. 4.71a, DC 5003
(1998). Limitation of motion must be objectively confirmed by
findings such as swelling, muscle spasm, or satisfactory evidence
of pain on motion. Id.

The specific diagnostic code for the veteran's calcific tendonitis
of the right shoulder is DC 5201 which provides for a 40 percent
evaluation where the arm is limited in motion to 25 degrees from
the side; a 30 percent evaluation where the arm is limited in
motion to midway between side and shoulder level; and a 20 percent
evaluation where the arm is limited in motion to shoulder level. 38
C.F.R. 4.71a, DC 5201 (1998). Any limitation of motion higher than
shoulder level is noncompensable. Thus, if a veteran can move the
arm higher than shoulder level, but is limited at some point above
shoulder level, an evaluation of 10 percent under DC 5003, for
major joints otherwise noncompensable under the appropriate
diagnostic code, is the only available compensable evaluation.

The veteran has been tested with respect to motion capacity of the
right arm and shoulder on three occasions. In March 1997, abduction
of the right shoulder, out of a total of 180 degrees, was to 108
degrees, which is 18. degrees above shoulder level. See 38 C.F.R.
4.71a, Plate 1 (1998). In November 1997, abduction was 78 degrees,
which is 12 degrees below shoulder level. Id. In May 1998,
abduction was 132 degrees, or 42 degrees above shoulder level. Id.
These test results show that although the veteran consistently is
unable to achieve full abduction to 180 degrees, he nevertheless on
two out of three occasions achieved abduction well above shoulder
level. On the one occasion when he did not lift his arm to shoulder
level, the examiner conducting the test noted that he stopped at 90
degrees because he said it was uncomfortable to go beyond that, but
that there was no objective evidence of pain on range of motion.
(The examiner subsequently indicated that

- 4 - 

there was moderate pain on impingement maneuvers, but diagnosed the
pain as being due to the veteran's arthritis, not to his service-
connected disability.)

Given that the preponderance of the evidence is that the veteran is
able to achieve abduction above shoulder level, he does not meet
the criteria under 5201 for an evaluation of 20 percent. Because
his range of motion is limited, however, and the shoulder is
considered a major joint, 38 C.F.R. 4.45(f), a 10 percent rating is
appropriate under DC 5003 for arthritis. The Board further finds
that the 10 percent evaluation adequately accounts for functional
loss due to pain because the veteran's service-connected right
shoulder disability did not cause pain on motion during the three
VA examinations of March 1997, November 1997 and May 1998. To the
extent the veteran exhibited pain on motion during an outpatient
visit or VA examination, that pain was attributed to a nonservice-
connected disability. See 38 C.F.R. 4.40, 4.45; DeLuca v. Brown, 8
Vet. App. 202, 204-05 (1995).

ORDER

Entitlement to an evaluation in excess of 10 percent for calcific
tendonitis of the right shoulder is denied.

REMAND

In several written statements as well as his August 1997 hearing,
the veteran has asserted that his shoulder disability interferes
with his ability to work because he is unable to use his night arm
and hand without experiencing significant pain. Specifically, he
states he is unable to continue in his positions as a welder/steel
fitter and owner of a nursery due to his right shoulder disability.

In deciding appeals, the Board is charged with the duty to address
all issues that are raised from a liberal reading of the record and
to identify all potential theories of entitlement to a benefit
including the possible applicability of an extraschedular

5 - 

rating under 38 C.F.R. 3.321(b)(1) (1998). Floyd v. Brown, 9 Vet.
App. 88, 95-96 (1996). Extraschedular consideration is appropriate
when a case appears to present an exceptional and unusual
disability picture so as to render impractical the application of
the regular rating schedular standards. See 38 C.F.R. 3.321(b)(1).
In light of the veteran's contentions, the RO should determine
whether the veteran's claim should be submitted for consideration
on an extraschedular basis. See Bagwell v. Brown, 9 Vet. App. 337,
338-339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In addition, the record does not show that the veteran has been
notified of his right to submit employment records to support his
claim that his calcific tendonitis of the right shoulder hinders
his employment. See Spurgeon v. Brown, 10 Vet. App. 194, 197
(1997). Therefore, on remand, the RO should notify the veteran of
this right.

This case is REMANDED to the RO for the following actions:

1. The RO should notify the veteran that he may submit employment
records to verify his claim that his calcific tendonitis of the
right shoulder disability affects his employment.

2. Once additional evidence is received, the RO should determine
whether the veteran's claim should be submitted for extraschedular
consideration under 38 C.F.R. 3.321(b)(1). If the decision is
adverse to the veteran, both the veteran and his representative
should be furnished a supplemental statement of the case, which
includes reference to the extraschedular provision, and should be
afforded an appropriate time period in which to respond thereto.
Thereafter, the case should be returned to the Board for further
consideration.

6 - 

The purpose of this REMAND is to obtain additional information, and
no inference should be drawn regarding the ultimate disposition of
the claim. The veteran is free to submit any evidence he wishes to
have

considered in connection with his claim; however, he is not
required to act until further notified.

JOHN R. PAGANO 
Acting Member, Board of Veterans' Appeals

7 - 

